Citation Nr: 0009319	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  93-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

This case returns to the Board following remands to the RO in 
December 1994, November 1997, and June 1999.  

The Board notes that, pursuant to the referral in the June 
1999 remand, in July 1999, the RO issued the veteran a 
statement of the case on the issue of service connection for 
peripheral neuropathy.  Review of the claims folder reveals 
no indication that the veteran perfected his appeal of that 
issue by submitted a VA Form 9 or other correspondence 
acceptable as a substantive appeal.  Accordingly, that issue 
is not before the Board at this time.  

In March 2000, the veteran withdrew his request for a hearing 
before a member of the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence shows that since April 1991, the veteran has 
been and continues to be unable to maintain gainful 
employment on a continuous basis due PTSD symptoms.  



CONCLUSION OF LAW

The criteria for a 100 percent schedular disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, prior to November 7, 1996, 
the Board can apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply 
whichever version is more favorable to the veteran.  

The Board notes that, in its August 1998 and July 1999 
supplemental statements of the case, the RO applied both 
versions of the regulations in determining that no more than 
a 30 percent disability rating was warranted.  Accordingly, 
the Board may similarly consider each version of the 
regulations without determining whether the veteran will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is in order when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (in effect prior to November 7, 1996).  Under this 
version of the rating criteria, demonstrable inability to 
obtain or retain employment is a satisfactory basis for a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).   

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1999).

A review of the claims folder reveals the following 
subjective complaints: depression, anxiety, uncontrolled 
rage, paranoia, flashbacks, irritability, social isolation, 
poor appetite, erratic concentration, decreased libido, and 
anhedonia.  The veteran's primary complaint has been 
nightmares with insomnia, which he attempted to relieve with 
alcohol use.  VA outpatient medical records dated in 
September 1991 showed that the veteran was prescribed Elavil 
and later imipramine.      

During the August 1991 VA social work evaluation, the veteran 
reported being unable to hold a job for an extended period of 
time since his military service.  At that time, he had been 
out of work for six months.   

In a September 1992 statement, the veteran's VA clinical 
psychologist indicated that the veteran suffered from severe, 
chronic PTSD with symptoms such as chronic, severe 
depression, nightmares, flashbacks, chronic insomnia, and 
social withdrawal.  He opined that, due to the severity and 
nature of his condition, the veteran was presently unable to 
sustain gainful employment.  The veteran submitted 
essentially identical statements from this psychologist in 
April 1996 and January 1998.  

In an August 1994 statement, the veteran indicated that he 
could not afford to live in his house because he could not 
always work due to PTSD.  In a March 1996 statement, the 
veteran related that he had 27 jobs in the last five years 
due to PTSD symptoms.  This assertion was also reflected in 
the April 1996 statement from the veteran's VA clinical 
psychologist.  In his January 1998 statement, the 
psychologist added that he did not question the veteran's 
sincere desire to maintain employment.  However, due to PTSD 
symptoms, the veteran was unable to work or socialize 
effectively.

During the December 1995 VA psychiatric examination, the 
veteran reported having sporadic employment since 1991, with 
many of the jobs lasting between one and six months.  He 
indicated that sometimes he quit jobs because he was bored, 
other times he would get fired after getting tense and upset 
and getting into fights.    

During the August 1998 VA psychiatric examination, the 
veteran again related that he missed time from work or was 
fired from jobs due to PTSD symptoms.  His employment from 
1995 to the present was intermittent and short-term, mixed 
with periods of unemployment.  He denied any relationship 
between his alcohol use and employment difficulties.  The 
examiner listed as one of the veteran's psychosocial 
stressors the inability to sustain gainful employment on a 
continuous basis.   

Considering this evidence, the Board finds that, beginning in 
April 1991, the veteran's overall disability picture more 
nearly approximates the criteria for a 100 percent schedular 
evaluation under the previous version of the rating criteria.  
38 C.F.R. § 4.7.  Specifically, the evidence demonstrates 
that the veteran is unable to retain gainful employment due 
to symptomatology associated with PTSD, which is sufficient 
to establish entitlement to the 100 percent rating.  Johnson, 
7 Vet. App. at 97.  The previous version of the rating 
criteria is more favorable to the veteran as its application 
results in a total evaluation both before and after November 
7, 1996.  Thus, the Board must apply this version in 
evaluating the veteran's disability.  Rhodan, 12 Vet. App. at 
57; Karnas, 1 Vet. App. at 313.  Therefore, the Board finds 
that the evidence supports entitlement to a 100 percent 
schedular disability rating for PTSD.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7 (1999); 38 C.F.R. § 
4.132, Code 9411 (1996).   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent disability 
rating for PTSD is granted.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

